Citation Nr: 0931629	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 25, 2005, 
for the award of service connection for anxiety 
disorder/posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his sister


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2009.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
psychiatric disability was denied by a decision of the RO in 
March 1969; the Veteran did not appeal.  The Veteran's claims 
for service connection for psychiatric disability, including 
PTSD, were subsequently denied several times

2.  The Veteran did not appeal any of the prior denials of 
service connection for psychiatric disability or more 
specifically PTSD; the last unappealed denial was in May 
2002.

2.  Following the May 2002 denial, an application to reopen 
the claim of service connection was not received until May 
25, 2005.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
May 25, 2005, for the award of service connection for anxiety 
disorder/PTSD have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§  3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2005, before the AOJ's initial adjudication of the claim.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  While the notification did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Board notes that the Veteran was 
apprised of these criteria in a statement of the case (SOC) 
in January 2008.  Subsequently in an April 2009 hearing, the 
Veteran and his witnesses presented relevant testimony 
demonstrating an actual knowledge on the part of the claimant 
regarding the criteria for the award of an effective date.  
See Sanders v. Nicholson, 487 F.3d 881 (2007).  Consequently, 
a remand is not now required to furnish additional notice.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, Social Security Administration (SSA) records, and 
secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.  

The Veteran contends that the effective date of the award of 
service connection should be earlier than the assigned dated 
of May 25, 2005; he contends that the effective date should 
be in June 1968 when he was discharged from service as he was 
first diagnosed with a psychiatric disability within one year 
of his discharge from service.

The Veteran's claims for service connection for different 
psychiatric conditions were denied several times in the past.  
The initial claim for service for a nervous disorder was 
denied by the RO in a March 1969 rating decision; the Veteran 
did not appeal that decision.  Therefore, that decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  The Veteran subsequently was 
denied service connection for schizophrenia in an April 1970 
rating decision; PTSD in an October 1982 rating decision, a 
nervous condition in a January 1983 rating decision; PTSD in 
July 1985 and July 2001 rating decisions, and by way of a May 
2002 letter.  The Veteran did not appeal any of those 
decisions; therefore, they are all final.  Id.  The Board 
notes that the Veteran filed a clear and unmistakable error 
(CUE) claim in October 1982 with regards to the March 1969 
rating decision.  The claim was denied in November 1982; as 
with other decisions by the RO, the Veteran did not appeal.  
On May 25, 2005, the RO received correspondence from the 
Veteran's representative, which included an application to 
reopen the claim of service connection for PTSD.  

The Veteran's wife testified at a hearing in April 2009 about 
the Veteran's history of psychiatric illness dating back to 
within a year of his discharge from service.  She also noted 
that the Veteran did not appeal any of the prior denials of 
service connection for psychiatric disabilities.  Numerous 
private and VA treatment records document that the Veteran 
had a long history of diagnosed psychiatric disabilities 
prior to the effective date of May 25, 2005, with the first 
diagnosis of chronic anxiety reaction in November 1968.  

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of a reopened 
claim is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(2), (r).

Because the March 1969 RO decision, and decisions made 
through 2002 are all final, the claim by which the Veteran 
was granted service connection for anxiety disorder/PTSD, and 
which led to this appeal, was a claim to reopen a previously 
denied claim.  The Court has held that when a claim is 
reopened, the effective date cannot be earlier than the date 
of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 
539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 
(Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 
(Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 
(1995).)

Here, the evidence clearly shows that the final disallowance, 
that is, the last disallowance that is determined to be a 
final decision by virtue of having not been appealed, is the 
May 2002 denial by the RO.  The evidence also clearly shows 
that the date of receipt of the claim to reopen was May 25, 
2005, and that it is a claim re-opened after final 
disallowance.  In light of the foregoing, the only effective 
date for award of service connection that may be assigned for 
the Veteran's anxiety disorder/PTSD is the presently assigned 
date of May 25, 2005.

The Board notes that the date on which entitlement arose is 
not relevant in the present context because a date of 
entitlement earlier that the current effective date could not 
result in an earlier date because, as noted above, the 
effective date will be the date of receipt of the claim to 
reopen or the date entitlement arose, whichever is the later.  
In this case, May 25, 2005, the date of receipt of the 
application to reopen, is the earliest date that service 
connection may be awarded.  If the date of entitlement arose 
was later than May 25, 2005, that would become the new 
effective date, and the Veteran's claim for an earlier 
effective date would still be denied.

While the Board recognizes the Veteran's belief that the 
effective date for his grant of service connection for 
anxiety disorder/PTSD should be earlier than May 25, 2005, 
because of his having psychiatric problems for many years 
prior to 2005, the governing legal authority is clear and 
specific and VA is bound by it.  As a result, the Veteran's 
claim for an earlier effective date is denied.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this earlier effective date claim.  The 
earliest possible effective date is the currently assigned 
date of May 25, 2005.




ORDER

Entitlement to an effective date earlier than May 25, 2005, 
for the award of service connection for anxiety disorder/PTSD 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


